Notice of Pre-AIA  or AIA  Status
The amendment filed 9/19/2022 is acknowledged. Claims 1-51 remain pending. 
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
Claims 1-42 and 47-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of independent claims 1, 21, and 30 recites “corner-cube reflector material… sheets sufficiently thin to reduce heating of the material by reflected energy” (Exr’s emphasis). 
Because the radiant energy absorbed by the reflector material heats the reflector, the “reflected energy” should not contribute significantly to the heating of the reflector. Moreover, Applicant does not disclose the manner in which the sheet is judged to be “sufficiently thin,” i.e., how much the heating of the material should be reduced. Heating of the material by reflected energy is not mentioned otherwise than in the currently amended claims.
The specification discloses only that a “thin” sheet of “corner-cube reflector material,” i.e., having “small or micro sized corner cubes… helps to optimize both the precise return of photons to the point from which they left the target as well as the heating that takes place in the corner cube sheet material” (Spec., ¶ [0055], Exr’s emphasis). 
Begging Applicant’s pardon for the examiner’s haphazard exposition of the corner cube property at issue, the examiner hopes to clarify the issue here. In subjective terms, one might say that reducing the size of a corner cube reflector reduces “the distance between parallel input rays and corresponding output [reflected] rays of the reflector” (as recited in claims 1, 21 & 30). However, this does not adequately describe the difference between corner cube reflectors of different sizes. 
A corner cube reflector of any size admits incident (“input”) rays arbitrarily close to the reflector apex, its center. Hence, the distance between incident (“input”) rays and corresponding parallel reflected (“output”) rays ranges from approximately the width of a corner cube reflector to, in theory, an arbitrarily small distance as the incident rays approach the apex. The reflected rays of any corner cube reflector will therefore always include rays arbitrarily close to the corresponding parallel incident rays.
For a given incident beam of radiant energy, a larger corner cube reflector admits and reflects the same rays as those admitted and reflected by a smaller corner cube reflector. It differs from the smaller reflector only by also reflecting incident rays farther from the reflector apex than allowed by a smaller reflector.
In conclusion then, reducing the size of a corner cube reflector reduces the average distance between parallel incident rays and corresponding reflected rays, by omitting incident rays farthest from the reflector apex.
Note that a reflector with a “non-reflective apex,” as recited in allowed claims 43 and 45, places a lower limit on the distance between incident rays and corresponding parallel reflected rays.

Claims 1-42 and 47-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 1, 21, and 30 recites “sheets sufficiently thin to reduce heating of the material by reflected energy” (Exr’s emphasis). This is indefinite because “thin” remains a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As discussed in the previous two Office action, ¶¶  [0051]-[0052] & [0055]-[0056] of the instant specification identify a thin sheet “small or micro-sized corner cubes... embedded in the sheet.” which is identified in turn with a requirement that a reflected radiant energy “ray nearly retrace its own path with a very small dimension (23) (from FIG. 1),” the “dimension” referring to a reflected ray’s parallel displacement from its incident path. This is further identified in turn with a ray from the target being “reflected back to the target item at substantially the same location on the target item from which such [a ray]” was,.. reflected.” None of these related terms - “thin,” “small,” “micro-sized,” “very small dimension” or “substantially the same location” have been defined, rendering the claims indefinite.
Claim Rejections - 35 USC § 103
Claims 1, 6-10, 14-23, 30-42 and 47-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. 7847218 to Timans in view of US Pat. 4344673 to Holdridge, US PGPub. 2008/0273867 to Camm et al, and US PGPub. 2011/0089166 to Hunter et al.
	Referring to Figs. 10 & 11, and 11:57 – 12:2 ("column:line"), ‘218 discloses an “irradiation source” 24 and heating method in a “processing oven” 10, a “target” 14, the “irradiation zone... [partially] enclosed by proximate corner cube reflector material... comprising an array of… corner-cube reflectors” 38, which are “sized... such that irradiation... reflected from, back-scattered from, or passed through the target item… is reflected back to the target item at substantially the same location” from which it came, as recited in independent claims 1, 21, and 30. 
	The distance between reflected rays and corresponding incident parallel rays is “minimized” in the obvious sense disclosed by ‘218, as now recited in claims 1, 21 & 30), since the goal of ‘218 to “send light being reflected from the wafer 14 back onto the wafer 14 at the same angle of reflection y, as shown in FIG. 11” (11:59-67). ‘218 clearly intends to send reflected rays back to their origin on the wafer, or the requirement of returning them merely at “the same angle” is pointless. The need to minimize the distance between reflected rays and corresponding incident parallel rays, as assumed by ‘218, has the straightforward implication of making the individual reflectors as small as is practicable.
The reflectors 38 of '218 are intended to reflect incident radiant energy, and must be assumed to function effectively, utilizing a standard reflector material such as aluminum, silver, gold, copper, etc., (claim 18), the choice depending strictly on the environment (corrosive or inert gases), and “at least 95% of wavelengths” is inherently reflected by the corner cube array since this is a known property of silver and gold reflectors at least. Moreover, the reflectors of ‘218 include a “discontinuity” at the edge of each array 38 (claim 6), and the corner-cube material of ‘218 “incorporates a color pigment” of the natural color of the reflectors (claim 14), appearing such “to a human viewer.”
Because the wafer 14 of ‘218 is heated by independently controlled “irradiation sources” 24 forming “an irradiation pattern” (6:52-62), and the prior art corner cube reflector array will return incident radiant energy arbitrarily close to its point of origin on the wafer 14, an array of corner cube reflectors will reproduce the original “irradiation pattern,” as recited in claims 1, 21, and 30.
The claims differ substantively from ‘218 only in calling for the irradiation sources to be “semiconductor laser devices,” and “the irradiation zone” to be “substantially enclosed by... corner-cube reflector material” (noting that ‘218 already discloses an array that “substantially… cover[s] an interior surface,” the surface being any surface on which the corner cube reflectors are mounted, as in claims 21 & 30); to cover all but the radiant energy sources (claims 7-9, 32, 34 & 35), individual corner-cube reflectors numbering in the “hundreds” or “thousands” (claims 31 & 33); and a planar array of contiguous reflectors and a “smooth and washable surface facing the… target” (claims 1, 19, 21, and 30)
Hunter discloses, at ¶ [0028], irradiation sources in an analogous heat treatment device which are “semiconductor laser devices.” It would have been obvious to utilize such laser diodes in the heated chamber of Timans (‘742) since Hunter discloses them to be appropriate for thermal treatment processes. 
‘867 discloses, at ¶ [0088], reflective surfaces 136, 138 substantially enclosing the irradiation zone, i.e., all but the radiant energy sources in a heated chamber. And ‘673 discloses, at Figs. 1-7, 3:10-15, and 4:1 – 5:59, a planar array 12 of modified contiguous corner-cube reflectors 24 and a smooth and washable surface 14 facing the target, with about 300 corner-cube reflectors (as in Figure 1). It would have been obvious to utilize such a planar array of contiguous reflectors to return as much as possible of the reflected or back-scattered radiant energy to its target.
Noting that conventional corner-cube reflectors by definition return a portion of incident radiant energy to “substantially the same location” that emitted or reflected it, and the single panel array 12 of reflectors of ‘673 is depicted with several hundred reflectors (Fig. 1) directing reflected energy at a desired target 22, it would have been obvious to cover all interior walls of heating chamber, after the manner of '867, with a conventional corner-cube array, to minimize wasted radiant energy by returning it to the target regions that reflected it. Such coverage could entail “thousands" of individual reflectors since the greater the density of reflectors, i.e., the smaller the reflectors are, the more accurately light is returned to its reflective source and desired location on the target item.
Regarding reflectivity of specific wavelength, and “an acceptance angle” of +/-450 for incident rays, as in claims 15-17 and 20, these are determined strictly and routinely in accord with the particular application, and are therefore obvious. 
Regarding claims 40-42 and 49-51, the independently controlled heating zones of Timans are intended specifically to produce a non-uniform “irradiation pattern” in order to uniformly heat a wafer (6:52-62), which loses heat at different rates in different regions of the wafer. 
Regarding claims 47 and 48, the corner cube array of ‘218 is for heating (claim 47), and corner cube reflectors are an obvious enhancement for any workpiece requiring efficient uniform heating, commonly including metal or glass items that require curing or tempering (claim 48). 

Claims 2-5, 11-13, and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘218 in view of ‘673, ‘867, and Hunter, as applied to claims 1, 6-10, 14-23, 30-42, and 47-51 above, and further in view of US PGPub. 2010/0200560.
The claims differ substantively from ‘218 in view of ‘673, ‘867 and Hunter only in calling for the use of the arrays in various heating chambers, such as a preform oven, and largely surrounding the workpiece with reflective arrays.
Referring to Figs. 1-3b and ¶¶ [[0042]-[0046], ‘560 discloses use of reflective arrays 8 in other heating chambers, such as a preform oven, largely surrounding the workpiece. It would have been obvious to utilize corner-cube arrays in diverse ovens, including a preform oven, since the imperative of minimizing wasted radiant energy is shared by all.

Claims 28 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over ‘218 in view of ‘673, ‘867, and Hunter as applied to claims 1, 6-10, 14-23, 30-42, and 47-51, above, and further in view of US PGPub. 2010/0314377.
The claims differ from ‘218 in view of ‘673 and ‘867 only in calling for a radiant energy source comprising an array of semiconductor devices. ‘377 discloses, at the abstract, Fig. 2, ¶¶ [0002] and [0060], a radiant energy source in an analogous heating device comprising an array of semiconductor devices, i.e., LEDs. It would have been obvious to utilize an LED array heat source, after the manner of ‘377, to afford precise control of the emitted spectrum, and a more compact construction than IR lamps allow.
Allowable Subject Matter
Claims 43-46 are allowed.
Response to Arguments
Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive.
Applicant’s traversal of the 112 2nd paragraph rejection asserting the indefiniteness of “thin” is addressed in the 112 rejection above. 

Applicant states that the prior art does not show “increase[ing] absorption... at the desired locations of the target item according to the irradiation pattern” (Response, p. 12, 3rd full par.). As observed above, however, a conventional corner-cube reflector array, as taught by Timans (‘218), reflects a portion of incident rays arbitrarily near to their source, thus mirroring the “irradiation pattern” applied to the target by the heat sources 24, as recited in independent claims 1, 21, and 30.
The examiner appreciates Applicant’s emphasis on the need to reflect a radiation pattern (p. 14) and urges just that any corner-cube array will, by definition, approximate exactly this, with resolution depending straightforwardly on the size and density of reflectors in an array.

Applicant asserts that the corner-cube array of “218 (Timans) would not reflect radiant energy “back to the target item at substantially the same location,” because ‘218 provides “only a teaching of ’angle’” (paragraph bridging p. 12 & 13 of the Response). As discussed in the 103 rejection above, the wording of the ‘218 description of its corner cube reflectors in the specification (11:58 – 1:2) is clearly incomplete. Concern with the angle alone of reflected rays would be pointless, implying indifference as to whether or not reflected rays are even returned to the wafer, ignoring the unique purpose of a corner cube reflector array. Claims 1 and 11 of ‘218 expressly confirm the objective of reflecting rays back to their source on the wafer being heated.

Applicant’s contention that the corner cube array disclosed by the prior art does not disclose corner-cube reflector sheets “sufficiently thin to reduce the heating of the material by reflected energy” (p. 13), is addressed above in the 112 1st paragraph rejection.
Applicant also contends that the prior art does not disclose sheets of corner-cube reflectors “having a smooth flat surface… and… reflectors… sized sufficiently small to be embedded in the sheets” (p. 13 1st full paragraph). However, the corner-cube sheet array of Holdridge (‘673) has a smooth flat surface and reflectors sized sufficiently small to be embedded therein (see 3:10-15).
In response to Applicant's argument that Holdridge (‘673) does not provide the optical qualities of a conventional corner cube reflector array (paragraph bridging p. 13 & 14), an obviousness rejection does not require that the features of a secondary reference be bodily incorporated into the structure of the primary reference; nor need the claimed invention be expressly suggested in any of the references.  The test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Holdridge was cited for its teaching of having a smooth flat surface with reflectors sized sufficiently small to be embedded in the sheets. The modified corner cube reflectors of Holdridge are plainly not appropriate for use in the heat treatment device of Timans; but conventional corner cube reflectors plainly and expressly are.
Applicant recapitulates at page 14 of the Response, that the prior art does not “provide that irradiation that 1) reflects from a location on the target 2) strikes a reflector, and 3) is reflected by the reflector, is reflected back to the target item at substantially the same location.” Referring especially to 11:58 – 12:2 and claims 1 and 11 of ‘218, ‘218 does in fact expressly teaches “irradiation that 1) reflects from a location on the target 2) strikes a reflector, and 3) is reflected by the reflector… back to the target item at substantially the same location.”
With respect to Applicant’s contention that the “reflectors [must be] sufficiently small and configured to accomplish reflection back to substantially the same location,” and that the prior art does not disclose this (pp. 14-15), the examiner reiterates that a corner-cube reflector of any size will reflect a portion of incident radiant energy arbitrarily close to the source location from which it came. That is, as the incident radiant energy approaches the reflector apex, the reflected rays approach exactly the source location from which they came. Where a spatial heating profile of relatively high resolution is required, that such resolution improves in exact proportion to a decrease in corner-cube reflector size and commensurate increase in their number. This principle, which follows directly from the corner-cube reflector definition, does not patentably distinguish the claims from the prior art.
Applicant’s objection, with respect to claims 40-42 and 49-51, to the examiner’s reliance on inevitable departures from a uniform “irradiation pattern” (p. 15, 3rd to last and last paragraphs) is acknowledged. A stronger argument has been applied above in the current rejections: the independently controlled heating zones of ‘218 accommodate different rates of heat loss in different regions of an irradiated wafer, by applying a non-uniform irradiation pattern, for the conventional purpose of heating the wafer uniformly (6:52 – 62).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/23/22